DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires that the absorbent adhesive gel overlaps at least 100% of the porous layer perimeter.  It is impossible to overlap more than 100% of the porous layer perimeter.
For the purpose of examination, this limitation has been interpreted to mean that the adhesive gel is larger than the porous layer, such that it overlaps 100% of the porous layer perimeter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2014/0350494) in view of Collinson et al. (US 2016/0120706).
With respect to Claims 1, 2, 4-6, and 19, Hartwell teaches a wound dressing (Figure 1) comprising:
a moisture-transmissible backing layer 140 (paragraph [0084]) having a first major surface (the outer surface), a second major surface (the inner surface), a backing layer perimeter 200, and a first opening 145; wherein the second major surface has a first adhesive  (see [0084]) disposed thereon proximate the backing layer perimeter 200; 
an absorbent layer 110 adhered to at least a portion of the second major surface of the backing layer, the absorbent layer comprising a perimeter and a second opening 145 that aligns with/overlaps the first opening of the backing layer 140 such that they are coextensive (as per Claim 2; see Figure 1); and 
a porous 105 layer having a first side, a second side, and a porous layer perimeter; wherein the first side of the porous layer is adhered to the absorbent layer; 
wherein the porous layer is configured to facilitate passage of fluid to the first opening; 
wherein 100% of the absorbent layer perimeter is overlapped by the backing layer (as per Claims 1, 4, and 19; Figure 1); and
wherein at least part of the porous layer perimeter is overlapped by the absorbent layer (100% of the porous layer perimeter is overlapped by the absorbent layer, as per Claims 1, 5, 6, and 19; see [0085] and Figure 1).  
Hartwell teaches the wound dressing as claimed, but does not specifically teach that the absorbent layer 110 is an absorbent adhesive gel.  
Collinson teaches a wound dressing comprising an absorbent layer that may be formed of an absorbent adhesive gel, wherein the gel is shear thinning or shape conformable when subjected to load (see entire disclosure, especially [0085-0086]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Hartwell’s wound dressing to use an adhesive absorbent gel as the absorbent layer, as suggested by Collinson, in order to provide a well-known alternate absorbent layer material that is capable of shear thinning or shape conformable when subjected to load.

With respect to Claim 3, Hartwell does not specifically teach that the second opening of the absorbent layer is entirely larger than the first opening of the backing layer.  However, Collinson teaches at least embodiment (see Figures 3A and 3B) wherein the second opening of the absorbent layer may be entirely larger than that of first opening of the backing layer (see [0368-0379], especially [0371]).  This configuration allows the backing layer to be connected directly to the porous transmission layer 2105, thereby ensuring that negative pressure applied to the wound site is not inhibited by the absorbent layer [0372].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify Hartwell’s wound dressing to have the second opening entirely larger than the first opening, as further suggested by Collinson, in order to ensure that negative pressure applied to the wound site is not inhibited by the absorbent layer.
In the alternative, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, merely changing the relative sizes of the first and second openings would not substantially change the functionality of the device in a non-obvious way, and Collinson also suggests that openings of different relative sizes is possible [0371].  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the wound dressing of Hartwell and Collinson to make the second opening of the absorbent layer entirely larger than that of the first opening, because a change in proportion is generally recognized as being within the level of ordinary skill in the art.

With respect to Claim 7, Hartwell and Collinson do not appear to explicitly teach that the absorbent gel has a thickness of 0.2-4 mm.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, it would have been within the scope of one of ordinary skill in the art prior to the effective filing date of the instant application to provide the adhesive gel in whatever thickness that was considered desirable or expedient, in order to optimize the absorbency and shear force characteristics of the dressing for a given application.
With respect to Claim 8, Hartwell and Collinson do not specifically teach that the gel comprises less than 40% water by weight.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the gel from a material that is suitable for a given application.  In this case, it would have been within the scope of one ordinary skill in the art prior to the effective filing date of the instant application to modify Collinson’s absorbent gel to have less than 40% water by weight, or any other composition that was considered desirable or expedient for a given application, in order to provide the gel with materials that are desirable for a given use.  
With respect to Claims 11 and 12, Hartwell teaches that the dressing further comprises a perforated layer 104 adhered to the second side of the porous layer (Figure 1). The perforated layer has a first major surface 103 facing the second side of the porous layer and a second major surface 101 opposite the first major surface, wherein the second major surface includes a silicone adhesive.  See [0061], [0102-0105], and Claim 44 of the PGPub. 
With respect to Claim 13, Hartwell teaches that the silicone adhesive is a low pressure adhesive designed for attaching to the patient’s skin ([0061], [0102-0105]).  Accordingly, the adhesion to steel of the absorbent adhesive gel adhered to the backing layer is greater than adhesion to steel of the silicone adhesive adhered to the porous layer.
With respect to Claim 14, Hartwell and Collinson do not specifically teach the claimed moisture vapor transmission rate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the materials of the wound dressing such that they have a suitable moisture vapor transmission rate for a given application. In this case, a skilled artisan would have understood the need to provide the backing layer with a suitable moisture vapor transmission rate, in order to optimize breathability, patient comfort, and ability to remain attached to the patient’s skin for extended periods of time.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the wound dressing of Hartwell and Collinson to have the claimed moisture vapor transmission rate, or any other transmission rate that was determined to be desirable or expedient for a given application, in order to create a dressing that is adequately breathable on the patient’s skin. 

With respect to Claim 15, Collinson further teaches that the gel may be provided with an antimicrobial agent [0233-0234].
With respect to Claim 16, Hartwell teaches that the porous layer comprises a three-dimensional structure such as a woven fabric [0066].

With respect to Claim 17, Hartwell and Collinson both teach an absorbent layer, but Collinson does not specifically the claimed absorbency test.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent gel with a suitable absorbent capability for a given application, In this case, a skilled artisan would have recognized that sufficient absorbent capacity is required for wound dressings to adequately treat the wound.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide the absorbent gel of Hartwell and Collinson with the claimed absorbent capacity, or any other capacity that was considered desirable or expedient, in order to ensure that the dressing is capable of absorbing fluids that are suctioned from the wound. 

With respect to Claim 18, Hartwell teaches that the wound dressing comprises a vacuum port (150, 154). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell and Collinson as applied to claim 1 above, and further in view of Hartwell et al. (US 2017/0143552; hereafter “Hartwell 2017”).
With respect to Claim 9, Hartwell and Collinson do not specifically teach that the porous layer has at least one open area.  However, Hartwell 2017 teaches a wound dressing comprising a porous layer 310/410 having a plurality of open areas (315/415, 355/455; Figures 3C and 4C).  This configuration enables viewing of the wound through the wound dressing due to the transparency/translucency of the cover/backing layer, thereby enabling the clinician to assess the characteristics and assess the progress of the wound healing (paragraphs [0067-0072] and [0084], especially [0067] and [0084].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the wound dressing of Hartwell and Collinson to have at least one opening in the porous layer, as suggested by Hartwell 2017, in order to enable viewing of the wound through the wound dressing.
With respect to Claim 10, Hartwell, Collinson, and Hartwell 2017 reasonably suggest the wound dressing of Claims 1 and 9, wherein the openings are of sufficient size to enable viewing, and said openings appear to cover 5-50% of the surface area of the porous layer.  Hartwell 2017, however, does not explicitly teach that the openings cover 5-50% of the surface area of the porous layer.
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, mere changes to the combined size of the openings would not result in a significant change in functionality, so long as the clinician is still able to view through the openings to assess the characteristics of the wound (see [0067] of Hartwell 2017).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the wound dressing of Hartwell and Collinson, and Hartwell 2017 such that the plurality of openings cover 5-50% of the surface area of the porous layer, because a change in proportion is generally recognized as being within the level of ordinary skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved mediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,537,478. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require a wound dressing comprising a moisture-transmissible backing layer, an absorbent gel and a porous layer.  The instant claims are broader than the ‘478 claims because they do not necessarily require that the porous layer comprises at least one open area, or that the backing layer overlaps 100 of the adhesive gel perimeter and the adhesive gel overlaps at least 50% of the porous layer perimeter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gergely (US 2012/0095380) teaches a wound dressing comprising a plurality of porous layers and a bottom layer with openings thereon. 
Baun (US 2009/0299251) teaches a wound dressing comprising a porous layer, an absorbent adhesive gel, and a moisture-transmissible backing layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781